Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 1 of 28 Page ID #:640



 1   Michael P. West, Esq. (SBN 172478)
     Ashley A. Escudero, Esq. (SBN 250473)
 2
     CLARK HILL LLP
 3   600 West Broadway, Suite 500
     San Diego, California 92101
 4
     Telephone: (619) 557-0404
 5   Facsimile: (619) 557-0460
     mwest@clarkhill.com
 6
     aescudero@clarkhill.com
 7

 8
     Attorneys for Defendants,
     Welltower OpCo Group LLC,
 9   Sunrise Senior Living Management, Inc.,
10
     and Ruzica Calabrese

11                                  UNITED STATES DISTRICT COURT
12
              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
13

14
                                                   Case No. 8:20-CV-02250-JVS (KESx)
15    GILBERT GARCIA, by and through
16    his Successor in Interest, Paul Garcia;      DEFENDANTS WELLTOWER
      PAUL GARCIA individually;                    OPCO GROUP LLC dba SUNRISE
17    RONALD GARCIA, individually;                 VILLA BRADFORD, SUNRISE
18    GARY GARCIA, individually,                   SENIOR LIVING MANAGEMENT,
                                                   INC., AND RUZICA
19           Plaintiffs,                           CALABRESE’S ANSWER TO
20                                                 FIRST AMENDED COMPLAINT
      v.                                           FOR DAMAGES; AND
21    WELLTOWER OPCO GROUP LLC                     COUNTERCLAIM BY
22    dba SUNRISE VILLA BRADFORD;                  WELLTOWER OPCO GROUP
      SUNRISE SENIOR LIVING                        LLC dba SUNRISE SENIOR
23    MANAGEMENT, INC.; RUZICA                     LIVING MANAGEMENT, INC.
24    CALABRESE; and DOES 1 through
      100,                                         [Re: Orange County Superior Court
25                                                 Case No.: 30-2020-01167237-CU-
26           Defendants.                           PO-CJC]
                                                   Complaint Filed: October 26, 2020
27

28                                                 1
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 2 of 28 Page ID #:641



 1          Responding Defendants WELLTOWER OPCO GROUP LLC dba SUNRISE
 2   VILLA BRADFORD, SUNRISE SENIOR LIVING MANAGEMENT, INC. and
 3   RUZICA CALABRESE (hereafter “Responding Defendants”), hereby answer the First
 4   Amended Complaint for Damages (“FAC”) filed by plaintiff GILBERT GARCIA by
 5   and through his Successor in Interest, Paul Garcia, PAUL GARCIA, individually,
 6   RONALD GARCIA, individually, and GARY GARCIA, individually, as follows 1:
 7            1. Responding Defendants admit that Gilbert Garcia was over the age of 65
 8   while residing at Sunrise Villa Bradford, which is located in Orange County, California,
 9   as alleged in paragraph 1 of the FAC. The remaining allegations contained in paragraph
10   1 of the FAC state a legal conclusion to which no response is required. To the extent a
11   response is required, Responding Defendants deny the allegations to the extent they are
12   inconsistent with applicable law.
13            2. Responding Defendants admit that Gilbert Garcia passed away on July 3,
14   2020 as alleged in paragraph 2 of the FAC. The remaining allegations contained in
15   paragraph 2 of the FAC state a legal conclusion to which no response is required. To
16   the extent a response is required, Responding Defendants deny the allegations to the
17   extent they are inconsistent with applicable law.
18            3. Responding Defendants do not have sufficient information to either admit or
19   deny the allegations contained in paragraph 3 of the FAC and therefore deny same.
20            4. Responding Defendants admit that they are co-licensees of Sunrise Villa
21   Bradford, located at 1180 North Bradford Avenue, Placentia, California 92870, as
22   licensed through the California Department of Social Services as a Residential Care
23   Facility for the Elderly and admit that, as such, they were subject to the legal duties and
24   responsibilities that flow from this license during the residency of Gilbert Garcia as
25   alleged in paragraph 4 of the FAC. The remaining allegations contained in paragraph
26
     1
       By filing this Answer, Defendants do not waive any defenses, including jurisdictional defenses, asserted in their Motion
27   to Dismiss Plaintiffs’ First Amended Complaint.
28                                                                2
         DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                             AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 3 of 28 Page ID #:642



 1   4 of the FAC state a legal conclusion to which no response is required. To the extent a
 2   response is required, Responding Defendants deny the allegations to the extent they are
 3   inconsistent with applicable law.
 4           5. Responding Defendants admit that Ruzica Calabrese is a licensed
 5   Administrator and the Executive Director of Sunrise Villa Bradford as alleged in
 6   paragraph 5 of the FAC. The remaining allegations contained in paragraph 5 of the
 7   FAC state a legal conclusion to which no response is required. To the extent a response
 8   is required, Responding Defendants deny the allegations to the extent they are
 9   inconsistent with applicable law.
10           6. Responding Defendants deny that Sunrise Senior Living Management, Inc.
11   owned the building at Sunrise Villa Bradford as alleged in paragraph 6 of the FAC.
12   Responding Defendants admit that Sunrise Senior Living Management, Inc. is a co-
13   licensee of Sunrise Villa Bradford as licensed through the California Department of
14   Social Services as a Residential Care Facility for the Elderly and admit that, as such, it
15   was subject to the legal duties and responsibilities that flow from this license during the
16   residency of Gilbert Garcia. The remaining allegations contained in paragraph 6 of the
17   FAC state a legal conclusion to which no response is required. To the extent a response
18   is required, Responding Defendants deny the allegations to the extent they are
19   inconsistent with applicable law.
20           7. Responding Defendants do not have sufficient information to either admit or
21   deny the allegations contained in paragraph 7 of the FAC and therefore deny same.
22           8. Responding Defendants do not have sufficient information to either admit or
23   deny the allegations contained in paragraph 8 of the FAC and therefore deny same.
24           9. Responding Defendants do not have sufficient information to either admit or
25   deny the allegations contained in paragraph 9 of the FAC and therefore deny same.
26           10. Responding Defendants deny the allegations set forth in paragraph 10 of the
27   FAC.
28                                                 3
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 4 of 28 Page ID #:643



 1           11. Responding Defendants deny the allegations set forth in paragraph 11 of the
 2   FAC.
 3           12. Responding Defendants admit that they were the co-licensees of Sunrise Villa
 4   Bradford as licensed through the California Department of Social Services as a
 5   Residential Care Facility for the Elderly and admit that, as such, they were subject to
 6   the legal duties and responsibilities that flow from this license during the residency of
 7   Gilbert Garcia as alleged in paragraph 12 of the FAC. The remaining allegations
 8   contained in paragraph 12 of the FAC state a legal conclusion to which no response is
 9   required. To the extent a response is required, Responding Defendants deny the
10   allegations to the extent they are inconsistent with applicable law.
11           13. Responding Defendants deny the allegations in paragraph 13 of the FAC.
12           14. Responding Defendants admit that Ruzica Calabrese is a licensed
13   Administrator and the Executive Director of Sunrise Villa Bradford as alleged in
14   paragraph 14 of the FAC. The remaining allegations contained in paragraph 14 of the
15   FAC state a legal conclusion to which no response is required. To the extent a response
16   is required, Responding Defendants deny the allegations to the extent they are
17   inconsistent with applicable law.
18           15. The allegations contained in paragraph 15 of the FAC state a legal conclusion
19   to which no response is required. To the extent a response is required, Responding
20   Defendants deny the allegations to the extent they are inconsistent with applicable law.
21           16. Responding Defendants admit they are co-licensees of Sunrise Villa Bradford
22   as licensed through the California Department of Social Services as a Residential Care
23   Facility for the Elderly and admit that, as such, they carried out practices consistent with
24   the legal duties and responsibilities that flow from this license during the residency of
25   Gilbert Garcia in response to the allegations of paragraph 16 of the FAC. Responding
26   Defendants deny the remaining allegations of paragraph 16 to the extent they are
27   inconsistent with the legal duties and responsibilities of the subject license. Regarding
28                                                 4
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 5 of 28 Page ID #:644



 1   the allegations in paragraph 16 pertaining to certain website content, Responding
 2   Defendants respond that the website content speaks for itself, and Defendants deny any
 3   allegations inconsistent with that content. Defendants deny any remaining allegations
 4   in Paragraph 16.
 5           17. Responding Defendants admit they are co-licensees of Sunrise Villa Bradford
 6   as licensed through the California Department of Social Services as a Residential Care
 7   Facility for the Elderly and admit that, as such, they carried out practices consistent with
 8   the legal duties and responsibilities that flow from this license during the residency of
 9   Gilbert Garcia in response to the allegations of paragraph 17 of the FAC. Responding
10   Defendants deny the remaining allegations of paragraph 17 to the extent they are
11   inconsistent with the legal duties and responsibilities of the subject license.
12           18. Responding Defendants deny the allegations in paragraph 18 of the FAC.
13           19. Responding Defendants deny the allegations in paragraph 19 of the FAC.
14           20. Responding Defendants deny the allegations in paragraph 20 of the FAC.
15           21. Responding Defendants admit that Ruzica Calabrese is a licensed
16   Administrator and the Executive Director of Sunrise Villa Bradford. Responding
17   Defendants further admit that Ruzica Calabrese and other authorized representatives
18   signed certain letters and other documents which speak for themselves, and Responding
19   Defendants deny any allegations in Paragraph 21 that are inconsistent with those
20   documents.          Responding Defendants further deny any remaining allegations of
21   paragraph 21 to the extent they are inconsistent with the legal duties and responsibilities
22   of the subject license. The remaining allegations contained in paragraph 21 of the FAC
23   state a legal conclusion to which no response is required. To the extent a response is
24   required, Responding Defendants deny the allegations.
25              FIRST CAUSE OF ACTION (ELDER ABUSE AND NEGLECT)
26           22. The responses to the allegations set forth in paragraphs 1 through 21 of the
27   FAC are incorporated as if fully restated herein.
28                                                 5
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 6 of 28 Page ID #:645



 1           23. Upon information and belief, Responding Defendants admit Gilbert Garcia’s
 2   date of birth, approximate age, and residency at Sunrise Villa Bradford located in
 3   Orange County, California as alleged in paragraph 23 of the FAC. The remaining
 4   allegations contained in paragraph 23 of the FAC state a legal conclusion to which no
 5   response is required. To the extent a response is required, Responding Defendants deny
 6   the allegations to the extent they are inconsistent with applicable law.
 7           24. Responding Defendants admit Gilbert Garcia’s approximate date of moving
 8   into Sunrise Villa Bradford as alleged in paragraph 24 of the FAC. Responding
 9   Defendants further admit that they were co-licensees of Sunrise Villa Bradford during
10   Gilbert Garcia’s residency and, as such, were responsible for his care consistent with
11   the legal duties and responsibilities that flow from this license. Responding Defendants
12   deny the remaining allegations of paragraph 24 to the extent they are inconsistent with
13   the legal duties and responsibilities of the subject license.
14           25. Responding Defendants admit that they were co-licensees of Sunrise Villa
15   Bradford during Gilbert Garcia’s residency and, as such, were responsible for his care
16   consistent with the legal duties and responsibilities that flow from this license as alleged
17   in paragraph 25 of the FAC. Responding Defendants deny the remaining allegations of
18   paragraph 25.
19           26. Responding Defendants admit that Gilbert Garcia was a resident at Sunrise
20   Villa Bradford during the world pandemic due to the spread of COVID-19 as alleged in
21   paragraph 26 of the FAC. Further, Responding Defendants admit that the Centers for
22   Disease Control and Prevention (CDC) states that the elderly are more vulnerable to the
23   effects of COVID-19 than other segments of the general population regardless of their
24   living situation, , as alleged in paragraph 26. Responding Defendants also admit Gilbert
25   Garcia’s approximate age and portions of his medical history as alleged in paragraph
26   26. Additionally, Responding Defendants admit that Gilbert Garcia had a history of
27   heart attacks, strokes, glaucoma, and hypertension. Finally, Responding Defendants
28                                                 6
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 7 of 28 Page ID #:646



 1   admit that Gilbert Garcia moved into Sunrise Villa Bradford in part due to his need for
 2   assistance with some Activities of Daily Living as alleged in paragraph 26. Responding
 3   Defendants deny any remaining allegations in Paragraph 26.
 4           27. Responding Defendants admit that the California Department of Public
 5   Health has issued guidance to healthcare facilities regarding the handling of COVID-
 6   19 as alleged in paragraph 27 of the FAC, and that the content of said documents speak
 7   for themselves. Responding Defendants deny any allegations in Paragraph 27 which
 8   are inconsistent with the wording of this correspondence. Responding Defendants do
 9   not have sufficient information to either admit or deny the remaining allegations
10   contained in paragraph 27 of the FAC and therefore deny same.
11           28. Responding Defendants admit that CDC has said that elderly residents in the
12   same age group as Gilbert Garcia are generally more at risk for COVID-19. Responding
13   Defendants do not have sufficient information to either admit or deny the remaining
14   allegations contained in paragraph 28 of the FAC and therefore deny same.
15           29. Responding Defendants deny that their staff, agents, and/or employees
16   “denied or withheld necessary services” to Gilbert Garcia during his residency at
17   Sunrise Villa Bradford as alleged in paragraph 29 of the FAC. Further, Responding
18   Defendants deny the remaining allegations of paragraph 29 of the FAC.
19           30. Responding Defendants admit Gilbert Garcia contracted COVID-19.
20   Responding Defendants deny the remaining allegations as alleged in paragraph 30 of
21   the FAC.
22           31. Responding Defendants deny the allegations in paragraph 31 of the FAC.
23           32. Responding Defendants admit that Gilbert Garcia ate meals in the dining
24   room at Sunrise Villa Bradford and had outings with his family outside of the
25   community as alleged in paragraph 32 of the FAC. Responding Defendants further state
26   that there is documentation confirming that Gilbert Garcia was ambulatory, active, and
27   alert for his age during his residency at Sunrise Villa Bradford. Finally, Responding
28                                                 7
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 8 of 28 Page ID #:647



 1   Defendants state that there is documentation evidencing Gilbert Garcia’s general
 2   independence with Activities of Daily Living during his residency at Sunrise Villa
 3   Bradford. Responding Defendants deny the remaining allegations of paragraph 32 of
 4   the FAC.
 5           33. Responding Defendants admit that Governor Newsome declared a state of
 6   emergency for California due to COVID-19 on March 4, 2020 as alleged in paragraph
 7   33 of the FAC. Responding Defendants further admit to Sunrise Villa Bradford sending
 8   the referenced letter on March 11, 2020 and to the content of said letter, while denying
 9   the allegations of this paragraph to the extent they are inconsistent with the wording of
10   this correspondence.             Responding Defendants deny the remaining allegations in
11   paragraph 33 of the FAC.
12           34. Responding Defendants admit to Sunrise Villa Bradford sending the
13   referenced letter on March 17, 2020 and to the content of said letter as alleged in
14   paragraph 34 of the FAC, while denying the allegations of this paragraph to the extent
15   they are inconsistent with the wording of this correspondence. Responding Defendants
16   deny the remaining allegations of paragraph 34 of the FAC.
17           35. Responding Defendants admit that the referenced letters in Paragraph 35
18   were sent and speak for themselves, while denying any allegations inconsistent with the
19   wording of these documents. Responding Defendants deny any remaining allegations
20   of paragraph 35 of the FAC.
21           36. Responding Defendants admit that Gilbert Garcia’s blood pressure was
22   checked and reported to his physician as alleged in paragraph 36 of the FAC.
23   Responding Defendants do not have sufficient information to either admit or deny the
24   remaining allegations contained in paragraph 36 of the FAC and therefore deny same.
25   Responding Defendants deny any remaining allegations of paragraph 36 of the FAC.
26           37. Responding Defendants admit a letter was signed by Ruzica Calabrese on
27   May 31, 2020 and to the content of said letter as alleged in paragraph 37 of the FAC,
28                                                     8
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 9 of 28 Page ID #:648



 1   while denying the allegations of this paragraph to the extent they are inconsistent with
 2   the wording of this correspondence. Responding Defendants deny the remaining
 3   allegations of paragraph 37 of the FAC.
 4           38. Responding Defendants admit that a staff member at Sunrise Villa Bradford
 5   tested positive for COVID-19 on approximately June 12, 2020 as alleged in paragraph
 6   38 of the FAC. Responding Defendants also admit that a third-party barber was
 7   permitted into the community to cut Gilbert Garcia’s hair in June 2020 in accordance
 8   with protocols in place on that date and as permitted by state regulations. Responding
 9   Defendants deny the remaining allegations of paragraph 38 of the FAC.
10           39. Responding Defendants admit that Gilbert Garcia had a “watery stool x2” as
11   recorded at Sunrise Villa Bradford on June 16, 2020. Responding Defendants do not
12   have sufficient information to either admit or deny the remaining allegations contained
13   in paragraph 39 of the FAC and therefore deny same.
14           40. Responding Defendants admit to Sunrise Villa Bradford sending the
15   referenced letter on June 17, 2020 and to the content of said letter as alleged in
16   paragraph 40 of the FAC, while denying the allegations of this paragraph to the extent
17   they are inconsistent with the wording of this correspondence. Responding Defendants
18   also admit that Gilbert Garcia exhibited chills in addition to other symptoms on June
19   17, 2020, for which his son transported Mr. Garcia to Urgent Care. Responding
20   Defendants do not have sufficient information to either admit or deny the remaining
21   allegations contained in paragraph 40 of the FAC and therefore deny same.
22           41. Responding Defendants admit that Gilbert Garcia was examined at Urgent
23   Care on June 17, 2020 and then returned to Sunrise Villa Bradford the same evening as
24   alleged in paragraph 41 of the FAC. Responding Defendants do not have sufficient
25   information to either admit or deny the remaining allegations contained in paragraph 41
26   of the FAC and therefore deny same.
27           42. Responding Defendants deny the allegations in paragraph 42 of the FAC.
28                                                 9
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 10 of 28 Page ID #:649



 1           43. Responding Defendants admit that Gilbert Garcia had confusion in addition
 2   to other symptoms on June 18, 2020 and that Mr. Garcia was transported to the hospital
 3   via ambulance as alleged in paragraph 43 of the FAC. Responding Defendants do not
 4   have sufficient information to either admit or deny the remaining allegations contained
 5   in paragraph 43 of the FAC and therefore deny same.
 6           44. Responding Defendants admit that Sunrise of Villa Bradford was informed
 7   of Gilbert Garcia’s positive test for COVID-19 on approximately June 19, 2020 as
 8   alleged in paragraph 44 of the FAC. Responding Defendants further admit that Sunrise
 9   of Villa Bradford sent a letter on June 22, 2020 advising that two residents and two staff
10   members tested positive for COVID-19. Responding Defendants deny any remaining
11   allegations in Paragraph 44.
12           45. Responding Parties admit a letter being signed by Jennifer Salamino and Jeff
13   Slichta on June 25, 2020 and to the content of said letter as alleged in paragraph 45 of
14   the FAC, while denying the allegations of this paragraph to the extent they are
15   inconsistent with the wording of this correspondence. Responding Defendants further
16   admit a letter was sent out by Sunrise Villa Bradford on June 25, 2020 and to the content
17   of said letter as alleged in paragraph 45 of the FAC, while denying the allegations of
18   this paragraph to the extent they are inconsistent with the wording of this
19   correspondence. Responding Defendants deny the remaining allegations of paragraph
20   45 of the FAC.
21           46. Responding Defendants admit that the California Department of Public
22   Health issued an All Facilities Letter on June 26, 2020 and to the content of said
23   document as alleged in paragraph 46 of the FAC, while denying the allegations of this
24   paragraph to the extent they are inconsistent with the wording of this correspondence.
25   Responding Defendants deny the remaining allegations of paragraph 46 of the FAC.
26           47. Responding Defendants do not have sufficient information to either admit or
27   deny the allegations contained in paragraph 47 of the FAC and therefore deny same.
28                                                 10
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 11 of 28 Page ID #:650



 1           48. Responding Defendants admit that Gilbert Garcia passed away on July 3,
 2   2020 at the age of 89 as referenced in paragraph 48 of the FAC. Responding Defendants
 3   do not have sufficient information to either admit or deny the allegations contained in
 4   paragraph 48 of the FAC relating to the alleged conduct and beliefs of plaintiffs, and
 5   therefore deny same.              Responding Defendants deny the remaining allegations of
 6   paragraph 48 of the FAC.
 7           49. Responding Defendants deny the allegations in paragraph 49 of the FAC.
 8           50. Responding Defendants deny the allegations in paragraph 50 of the FAC.
 9           51. Responding Defendants deny the allegations in paragraph 51 of the FAC.
10           52. Responding Defendants deny the allegations in paragraph 52 of the FAC.
11           53. The allegations contained in paragraph 53 of the FAC state a legal conclusion
12   to which no response is required. To the extent a response is required, Responding
13   Defendants deny the allegations to the extent they are inconsistent with applicable law.
14           54. The allegations contained in paragraph 54 of the FAC state a legal conclusion
15   to which no response is required. To the extent a response is required, Responding
16   Defendants deny the allegations to the extent they are inconsistent with applicable law.
17           55. The allegations contained in paragraph 55 of the FAC state a legal conclusion
18   to which no response is required. To the extent a response is required, Responding
19   Defendants deny the allegations to the extent they are inconsistent with applicable law.
20           56. The allegations contained in paragraph 56 of the FAC state a legal conclusion
21   to which no response is required. To the extent a response is required, Responding
22   Defendants deny the allegations to the extent they are inconsistent with applicable law.
23           57. The allegations contained in paragraph 57 of the FAC state a legal conclusion
24   to which no response is required. To the extent a response is required, Responding
25   Defendants deny the allegations to the extent they are inconsistent with applicable law.
26           58. Responding Defendants deny the allegations in paragraph 58 of the FAC.
27           59. Responding Defendants deny the allegations in paragraph 59 of the FAC.
28                                                     11
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 12 of 28 Page ID #:651



 1           60. Responding Defendants deny the allegations in paragraph 60 of the FAC.
 2           61. Responding Defendants deny the allegations in paragraph 61 of the FAC.
 3           62. Responding Defendants deny the allegations in paragraph 62 of the FAC.
 4           63. Responding Defendants deny the allegations in paragraph 63 of the FAC.
 5           64. Responding Defendants deny the allegations in paragraph 64 of the FAC.
 6           65. Responding Defendants deny the allegations in paragraph 65 of the FAC.
 7           66. Responding Defendants deny the allegations in paragraph 66 of the FAC.
 8                    SECOND CAUSE OF ACTION (WRONGFUL DEATH)
 9           67. The responses to the allegations set forth in paragraphs 1 through 66 of the
10   FAC are incorporated as if fully restated herein.
11           68. Responding Defendants admit that Gilbert Garcia passed away on July 3,
12   2020 as alleged in paragraph 68 of the FAC. Responding Defendants deny the
13   remaining allegations in paragraph 68 the FAC.
14           69. The allegations contained in paragraph 69 of the FAC state a legal conclusion
15   to which no response is required. To the extent a response is required, Responding
16   Defendants deny the allegations to the extent they are inconsistent with applicable law.
17           70. The allegations contained in paragraph 70 of the FAC, in part, state a legal
18   conclusion to which no response is required. To the extent a response is required,
19   Responding Defendants deny the allegations to the extent they are inconsistent with
20   applicable law. Responding Defendants deny the remaining allegations in paragraph
21   70 of the FAC.
22           71. Responding Defendants deny the allegations in paragraph 71 of the FAC.
23           72. Responding Defendants deny the allegations in paragraph 72 of the FAC.
24           73. Responding Defendants deny the allegations in paragraph 73 of the FAC.
25           74. Responding Defendants do not have sufficient information to either admit or
26   deny the allegations contained in paragraph 74 of the FAC and therefore deny same.
27           75. Responding Defendants deny the allegations in paragraph 75 of the FAC.
28                                                 12
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 13 of 28 Page ID #:652



 1           76. Responding Defendants deny the allegations in paragraph 76 of the FAC.
 2             THIRD CAUSE OF ACTION (INTENTIONAL INFLICTION OF
 3                                          EMOTIONAL DISTRESS)
 4           77. The responses to the allegations set forth in paragraphs 1 through 76 of the
 5   FAC are incorporated as if fully restated herein.
 6           78. Responding Defendants admit that staff members at Sunrise Villa Bradford
 7   tested positive for COVID-19 during Gilbert Garcia’s residency at this community as
 8   alleged in paragraph 78 of the FAC. Responding Defendants further admit that Gilbert
 9   Garcia exhibited symptoms of chills, fever and loss of appetite during his residency at
10   Sunrise Villa Bradford. Responding Defendants deny the remaining allegations in
11   paragraph 78 of the FAC.
12           79. Responding Defendants deny the allegations in paragraph 79 of the FAC.
13           80. Responding Defendants deny the allegations in paragraph 80 of the FAC.
14           81. Responding Defendants deny the allegations in paragraph 81 of the FAC.
15           82. Responding Defendants deny the allegations in paragraph 82 of the FAC.
16           83. Responding Defendants deny the allegations in paragraph 83 of the FAC.
17                                                 DEFENSES
18           Responding Defendants hereby give notice that they may rely on the following
19   defenses in opposing the FAC. Responding Defendants do not hereby assume any
20   burden of proof that would otherwise rest on Plaintiffs. Responding Defendants, by
21   listing such defenses, also do not concede, explicitly or implicitly, that any or all of the
22   listed defenses are affirmative defenses under any applicable law.             Responding
23   Defendants, by listing their defenses (here or elsewhere in the Answer), also do not limit
24   their ability to present any defense that they do not need to identify by Answer or
25   otherwise.
26                                    FIRST AFFIRMATIVE DEFENSE
27          Plaintiffs’ Complaint against Responding Defendants and each cause of action
28                                                    13
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 14 of 28 Page ID #:653



 1   therein is completely preempted by the Public Readiness and Emergency Preparedness
 2   Act 42 U.S.C.A. §§ 247d-6d, 247d-6e (West 2020) (“PREP Act”).
 3                                  SECOND AFFIRMATIVE DEFENSE
 4          Plaintiffs’ claims lack subject matter jurisdiction in this Court.
 5                                    THIRD AFFIRMATIVE DEFENSE
 6          Responding Defendants and/or their employees and agents are immune from
 7   liability for the allegations in Plaintiffs’ Complaint pursuant to the provisions of the
 8   PREP Act.
 9                                  FOURTH AFFIRMATIVE DEFENSE
10          Plaintiffs failed to exhaust their administrative remedies prior to filing suit,
11   including, without limitation, the administrative remedies set forth in and required by
12   the PREP Act.
13                                    FIFTH AFFIRMATIVE DEFENSE
14          The exclusive jurisdiction for Plaintiffs’ claims of willful misconduct is in the
15   United States District Court for the District of Columbia, as provided in the PREP Act.
16                                    SIXTH AFFIRMATIVE DEFENSE
17          Plaintiffs’ Complaint fails to plead with particularity each element of their willful
18   misconduct claims as required by the PREP Act.
19                                 SEVENTH AFFIRMATIVE DEFENSE
20          Plaintiffs failed to comply with the Verification and Materials requirements of
21   the PREP Act in pleading claims of willful misconduct.
22                                  EIGHTH AFFIRMATIVE DEFENSE
23          Plaintiffs’ Complaint fails to state facts sufficient to constitute a cause of action
24   against Responding Defendants and fails to state a claim upon which relief may be
25   granted.
26                                    NINTH AFFIRMATIVE DEFENSE
27          Responding Defendants did not cause or contribute to plaintiff’s death.
28                                                  14
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 15 of 28 Page ID #:654



 1                                   TENTH AFFIRMATIVE DEFENSE
 2          Any injuries, losses or damages purportedly sustained, if at all, by plaintiffs, were
 3   directly and legally caused by the negligence of plaintiffs, and any damages awarded
 4   plaintiffs (which should be governed by the PREP Act) shall be reduced in proportion
 5   to the amount of negligence attributable to plaintiffs, and subject to other damages
 6   limitations imposed by the PREP Act.
 7                                ELEVENTH AFFIRMATIVE DEFENSE
 8          The liability of the persons ultimately determined to be responsible for the alleged
 9   injuries and losses suffered by plaintiffs, if any, shall be compared, and the damages, if
10   any, awarded to plaintiffs, shall be apportioned accordingly.
11                                 TWELFTH AFFIRMATIVE DEFENSE
12          All treatment, care, and services rendered to plaintiff by or on behalf of
13   Responding Defendants was provided with the express and implied consent of plaintiff
14   and/or plaintiff’s agents, plaintiff’s legal representatives, and plaintiff’s family
15   members.
16                              THIRTEENTH AFFIRMATIVE DEFENSE
17          At the times and places referred to in the FAC, and before such event, plaintiffs
18   and/or plaintiffs’ agents, legal representatives, and family members knew, appreciated
19   and understood each and every risk involved in placing any plaintiff in the position that
20   plaintiff assumed, and plaintiffs and/or plaintiffs’ agents, legal representatives and
21   family members willingly, knowingly and voluntarily assumed each such risk and the
22   potential consequence to any plaintiff.
23                             FOURTEENTH AFFIRMATIVE DEFENSE
24          To the extent not preempted by the PREP Act, Plaintiffs’ FAC is also barred by
25   the applicable provisions of the California Code of Civil Procedure, including, but not
26   limited to, California Code of Civil Procedure §§ 335.1, 337, 338, 340(a), and 340.5.
27   ///
28                                                 15
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 16 of 28 Page ID #:655



 1                               FIFTEENTH AFFIRMATIVE DEFENSE
 2          The damages sustained by plaintiffs, if any, were proximately caused by the acts,
 3   omissions, negligence, fraud and/or breach of obligations by individuals and/or entities
 4   other than Responding Defendants and at the time those acts and/or omissions occurred,
 5   those individuals and/or entities were beyond the supervision and control of Responding
 6   Defendants.
 7                               SIXTEENTH AFFIRMATIVE DEFENSE
 8          The incidents described in plaintiffs’ FAC, as well as the injuries, losses and
 9   damages allegedly sustained by plaintiff, were proximately caused by intervening and
10   superseding causes and forces which were beyond the control of Responding
11   Defendants and which, in the exercise of reasonable prudence, were not and could not
12   be anticipated or foreseen by Responding Defendants.
13                            SEVENTEENTH AFFIRMATIVE DEFENSE
14          Plaintiffs’ damages are barred or limited by the PREP Act and/or provisions of
15   California Civil Code §1431.2, et seq.
16                              EIGHTEENTH AFFIRMATIVE DEFENSE
17          Any disputes between plaintiffs and Responding Defendants concerning the
18   incidents alleged in plaintiffs’ FAC may be subject to binding arbitration.
19                              NINETEENTH AFFIRMATIVE DEFENSE
20          The damages sustained by plaintiffs, if any, were the result of an unavoidable
21   accident insofar as Responding Defendants are concerned, and occurred without any
22   negligence, willful acts, want of care, recklessness, or other breach of duty to plaintiffs
23   on the part of Responding Defendants.
24                               TWENTIETH AFFIRMATIVE DEFENSE
25          Any recovery by plaintiffs under the FAC, and/or any cause of action therein, are
26   controlled by the PREP Act and/or provisions of California Code of Civil Procedure
27   §667.7.
28                                                 16
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 17 of 28 Page ID #:656



 1                            TWENTY-FIRST AFFIRMATIVE DEFENSE
 2          Any recovery by plaintiffs for non-economic damages from Responding
 3   Defendants, if plaintiffs have any damages at all, is limited to those specified in the
 4   PREP Act, and/or $250,000 if governed by the provisions of California Civil Code
 5   §3333.2.
 6                          TWENTY-SECOND AFFIRMATIVE DEFENSE
 7          All care and services rendered to Gilbert Garcia by or on behalf of Responding
 8   Defendants were provided in a competent manner and met the standard of care for a
 9   residential care facility for the elderly.
10                           TWENTY-THIRD AFFIRMATIVE DEFENSE
11          Plaintiffs’ FAC is barred by the provisions of California Civil Code §1714.8,
12   because the damages and losses incurred by plaintiffs were the results of and/or caused
13   by the natural course of any plaintiffs’ condition, and/or were the natural or expected
14   results of reasonable care and treatment rendered to any plaintiff for his condition.
15                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
16          Pursuant to the provisions of California Civil Code §3333.1, any recovery which
17   plaintiffs seeks from Responding Defendants for damages and injuries caused by the
18   incidents which are the subject of the FAC may be challenged by the introduction of
19   evidence of reimbursement from specified collateral sources.
20                            TWENTY-FIFTH AFFIRMATIVE DEFENSE
21          Plaintiffs failed to mitigate the damages, if any, that any plaintiff sustained in the
22   events alleged in the FAC and failed to exercise reasonable care to avoid the
23   consequences of harm, if any, in that, among other things, plaintiffs failed to use
24   reasonable diligence in caring for any of plaintiff’s injuries, failed to use reasonable
25   means to prevent the aggravation of those injuries, failed to take reasonable precautions
26   to reduce the severity of those injuries, and failed to apply to the Covered
27   Countermeasures Process Fund or any other fund available to the Plaintiffs under the
28                                                 17
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 18 of 28 Page ID #:657



 1   PREP Act.
 2                            TWENTY-SIXTH AFFIRMATIVE DEFENSE
 3          Any injuries, losses, or damages purportedly sustained, if any, by plaintiffs, were
 4   caused by persons or entities other than Responding Defendants and at all times, those
 5   persons or entities who caused plaintiff any injuries, losses, or damages acted without
 6   the consent, authorization, knowledge and/or ratification of Responding Defendants
 7   with regard to the acts as alleged in the FAC.
 8                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 9          Plaintiffs’ FAC fails to state sufficient facts to support a cause of action for
10   statutory elder abuse against Responding Defendants because no employee of
11   Responding Defendants engaged in conduct directed towards plaintiff that was reckless,
12   malicious, oppressive, or fraudulent.
13                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
14          Plaintiffs’ FAC fails to state sufficient facts to support a cause of action for
15   statutory elder abuse against Responding Defendants because any purported
16   misconduct of any type on the part of any of Responding Defendants’ agents,
17   representatives, and/or employees was committed outside of the course and scope of
18   authority of any relationship with Responding Defendants and/or was not authorized or
19   ratified by Responding Defendants.
20                           TWENTY-NINTH AFFIRMATIVE DEFENSE
21          Plaintiffs’ FAC, and each cause of action therein, fails to state facts sufficient to
22   warrant the recovery of attorneys’ fees against Responding Defendants.
23                                THIRTIETH AFFIRMATIVE DEFENSE
24          Responding Defendants deny that any of their respective employees engaged in
25   conduct directed towards plaintiff that constituted elder abuse or neglect as defined by
26   California Welfare & Institutions Code § 15610 et seq.
27   ///
28                                                 18
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 19 of 28 Page ID #:658



 1                             THIRTY-FIRST AFFIRMATIVE DEFENSE
 2          If plaintiffs sustained any damage as alleged in the FAC, that damage was legally
 3   caused and contributed to by persons, entities or parties other than Responding
 4   Defendants in failing to conduct themselves in a manner ordinarily expected of
 5   reasonably prudent persons in the conduct of their affairs and business.
 6                           THIRTY-SECOND AFFIRMATIVE DEFENSE
 7          Plaintiffs’ FAC fails to state facts sufficient to warrant the recovery of any punitive
 8   damages from Responding Defendants, and an award of punitive damages would
 9   constitute a denial of each of Responding Defendants’ rights to due process and equal
10   protection under the law in violation of the First and Fourteenth Amendments of the
11   Constitution of the United States, and Article I, Section 7, of the Constitution of the
12   State of California.
13                            THIRTY-THIRD AFFIRMATIVE DEFENSE
14          Plaintiffs’ claim for intentional infliction of emotional distress fails to state a cause
15   of action since the alleged conduct of Responding Defendants and its agents, staff, and
16   employees was not extreme, outrageous and/or beyond the bounds of that tolerated in a
17   decent society.
18                           THIRTY-FOURTH AFFIRMATIVE DEFENSE
19          Responding Defendants complied with state and federal COVID-19 Emergency
20   Orders pertaining to residential care facilities for the elderly.
21                             THIRTY-FIFTH AFFIRMATIVE DEFENSE
22          Responding Defendants reserve the right to assert additional affirmative defenses
23   if they become aware of the existence of such defenses during the course of discovery
24   and reserve the right to amend this Answer in order to assert such defenses at any time.
25          WHEREFORE, Responding Defendants WELLTOWER OPCO GROUP LLC
26   dba      SUNRISE           VILLA         BRADFORD    and   SUNRISE       SENIOR       LIVING
27   MANAGEMENT, INC. respectfully pray for judgment against Plaintiffs as follows:
28                                                   19
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 20 of 28 Page ID #:659



 1           1. Dismissal of Responding Defendants from this action;
 2           2. That Responding Defendants be awarded costs and attorneys’ fees; and
 3           3. For all other relief that this Court deems just and proper.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 20
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 21 of 28 Page ID #:660



 1                 COUNTERCLAIM BY WELLTOWER OPCO GROUP, LLC d/b/a
 2             SUNRISE VILLA BRADFORD, AND SUNRISE SENIOR LIVING
 3                                             MANAGEMENT, INC.
 4           Pursuant to Federal Rules of Civil Procedure 13 and 57, and 28 U.S. Code § 1331,
 5   Defendants / Counter-Claimants WELLTOWER OPCO GROUP, LLC d/b/a SUNRISE
 6   VILLA BRADFORD, AND SUNRISE SENIOR LIVING MANAGEMENT, INC.,
 7   respectfully and by counsel, submit this Counterclaim against Plaintiffs / Counter-
 8   Defendants GILBERT GARCIA, by and through his Successor in Interest, Paul Garcia,
 9   PAUL GARCIA, individually, RONALD GARCIA, individually, and GARY
10   GARCIA, individually (collectively, the “Plaintiffs”).
11                                        Parties, Jurisdiction, and Venue
12           1. Welltower Opco Group, LLC is a limited liability company formed under the
13   laws of the State of Delaware with its principal place of business located in Toledo, Ohio.
14   The sole member of Welltower Opco Group, LLC is Welltower TRS HoldCo., LLC,
15   which is a limited liability company formed under the laws of the State of Delaware with
16   its principal place of business located in Toledo, Ohio. The sole member of Welltower
17   TRS HoldCo., LLC is Welltower, Inc. which is a corporation formed under the laws of
18   the State of Delaware with its principal place of business located in Toledo, Ohio.
19           2. Sunrise Senior Living Management, Inc. is a Virginia corporation with its
20   principal place of business in McLean, Virginia.
21           3. Upon information and belief, Paul Garcia is the adult surviving son and
22   Successor in Interest of Gilbert Garcia within the meaning of § 377.11 of the California
23   Code of Civil Procedure and § 15657.3 of the Welfare and Institutions Code. Gilbert
24   Garcia was a resident of state of California and passed away in California on July 3,
25   2020.
26

27   ///
28                                                       21
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 22 of 28 Page ID #:661



 1           4. Upon information and belief, Paul Garcia, Ronald Garcia, and Gary Garcia are
 2   all the adult surviving sons of Gilbert Garcia and are all residents of the state of
 3   California.
 4           5. Subject to and without waiving Defendants’ objections to this Court’s
 5   jurisdiction over Plaintiff’s Complaint for Damages, jurisdiction exists over this
 6   Counterclaim pursuant to 28 U.S. Code § 1332(a)(1), in that the parties are completely
 7   diverse in citizenship and the amount in controversy exceeds $75,000. Additionally,
 8   jurisdiction exists over this Counterclaim pursuant to 28 U.S. Code § 1331, in that a
 9   justiciable controversy exists regarding the immunities and other requirements of the
10   federal Public Readiness and Emergency Preparedness Act (“PREP Act”), 42 U.S.C.A.
11   §§ 247d-6d(d), 247d-6e.
12           6. Subject to and without waiving Defendants’ objections to the jurisdiction and
13   venue of Plaintiff’s Complaint for Damages (including but not limited to objections to
14   jurisdiction over Plaintiffs’ allegations of willful misconduct, which must be pursued first
15   administratively, and then in the United States District Court for the District of
16   Columbia), venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 because a
17   substantial part of the events giving rise to this claim occurred in this District.
18           7. Indeed, the PREP Act is a “complete preemption” statute because it establishes
19   both a federal and administrative cause of action as the only viable claim and vests
20   exclusive jurisdiction in federal court, as confirmed in the January 8, 2021 Health and
21   Human Services Advisory Opinion and the Secretary of Health and Human Services’
22   Fourth Amendment to his Declaration under PREP.                  Additionally, the Fourth
23   Amendment confirmed federal jurisdiction for these types of claims under the doctrine
24   established by the Supreme Court in Grable & Sons Metal Products, Inc. v. Darue
25   Engineering & Mfg., 545 U.S. 308 (2005).
26

27   ///
28                                                 22
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 23 of 28 Page ID #:662



 1                                                 Background
 2           8. From early August 2017 until June 2020, Gilbert Garcia (“Mr. Garcia”) was a
 3   resident of Sunrise Villa at Bradford (“Sunrise Villa”). Sunrise Villa is a residential care
 4   facility for the elderly licensed under California law, and located in Placentia, California.
 5           9. Plaintiffs have alleged that Defendants operated, managed, and controlled
 6   Sunrise Villa.
 7           10. In the spring of 2020, the COVID-19 pandemic impacted the state of California
 8   resulting in the declaration of a state of emergency by the Governor. California remains
 9   in a state of emergency as of the filing of this Counterclaim.
10           11. In response to the COVID-19 pandemic, and in accordance with state and
11   federal directions and guidance, Sunrise Villa supervised and administered an infection
12   control program, which included, inter alia, symptom screening and testing for all
13   residents and staff, COVID-19 diagnostic testing, the use of personal protective
14   equipment (PPE), sanitization and disinfecting procedures, limiting visitation, and
15   isolating residents when possible.
16           12. These infection control protocols and measures were discussed in the
17   correspondence now referenced in Plaintiffs’ below-discussed Complaint. Among other
18   actions taken by Defendants, Sunrise Villa:
19       a) Performed daily temperature checks and symptom screening of staff, essential
20           visitors, and residents (Exhibits 1 (March 11, 2020 Letter), 2 (March 17, 2020
21           Letter), and 5 (May 31, 2020 Letter));
22       b) Prohibited non-essential visitation and implemented social distancing (E.g.,
23           Exhibit 2);
24       c) Implemented disinfecting, sanitization and hand washing procedures (E.g., id.);
25       d) Confined residents to their rooms where possible (Exhibit 4 (May 15, 2020
26           Letter));
27       e) Tested new residents for COVID-19 before move-in (Id.);
28                                                     23
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 24 of 28 Page ID #:663



 1       f) Caused staff and, to the extent tolerated, residents to wear masks at all times
 2           (Exhibits 4, 6 (June 17, 2020 Letter)); and
 3       g) Served as a facility at which COVID-19 testing was administered, including on
 4           June 16, 2020 for residents of Sunrise Villa’s memory care unit, and again on June
 5           18, 2020 for all residents and staff (Ex. 6).
 6           13. Defendants diligently pursued these protocols and measures despite a
 7   nationwide shortage in PPE and available COVID-19 tests. See Exhibits 3 (May 12, 2020
 8   Message) and 5 (May 31, 2020 Letter).
 9           14. This infection control program administered by Sunrise Villa constituted
10   engagement in “recommended activities” for “covered countermeasures” during the
11   COVID-19 global pandemic and national health emergency, as such terms are defined in
12   the PREP Act. In addition, Plaintiffs have alleged facts establishing that Defendants are
13   “covered persons” within the meaning of the PREP Act.
14           15. The PREP Act provides immunity to “covered persons” engaged in
15   “recommended activities” for “covered countermeasures” during the COVID-19 global
16   pandemic and national health emergency.
17           16. Despite the reasonable and appropriate infection control program
18   implemented, supervised, and administered at Sunrise Villa, upon information and belief,
19   Mr. Garcia was diagnosed with COVID-19 on June 20, 2020 following a test
20   administered on June 17, 2020. Upon information and belief, Mr. Garcia died of
21   complications from COVID-19 on July 3, 2020.
22           17. Mr. Garcia’s sons initiated the present litigation by the filing of a Complaint
23   for Damages against the Defendants in the Superior Court of the State of California for
24   the County of Orange on October 27, 2020. In that Complaint for Damages, Plaintiffs
25   assert claims against Defendants for elder abuse and neglect, wrongful death, and
26   intentional infliction of emotional distress.
27   ///
28                                                   24
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 25 of 28 Page ID #:664



 1           18. Each of the claims asserted in Plaintiffs’ Complaint for Damages arise out of,
 2   relate to, or result from Sunrise Villa’s administration of covered countermeasures,
 3   including Sunrise Villa’s infection control program, as stated above. Defendants are
 4   therefore immune from Plaintiffs’ suit pursuant to the PREP Act.
 5           19. Further, Plaintiffs’ allegations of willful misconduct throughout the Complaint
 6   must be litigated in the United States District Court for the District of Columbia, to the
 7   extent Plaintiffs seek an exception to immunity.                  The Fourth Amendment to the
 8   Declaration clarifies, among other things, that “the sole exception to the immunity from
 9   suit and liability of covered persons is an exclusive Federal cause of action against a
10   Covered Person for death or serious physical injury proximately caused by willful
11   misconduct by such Covered Person.”
12   Plaintiffs’ First Amended Complaint fails to satisfy the statutory conditions precedent,
13   heightened pleading requirements, or special filing requirements for bringing a willful
14   misconduct claim against Covered Persons.
15           20. Defendants removed Plaintiffs’ Complaint to this Court on November 27,
16   2020 pursuant to 28 U.S.C.A. § 1441(a), and (b) and 28 U.S.C.A. § 1332 (a).
17           21. All conditions precedent to bringing this action, if any, have been satisfied
18   and/or waived.
19                                                       COUNT I
20                                                 (Declaratory Judgment)
21           1. Defendants incorporate the allegations set forth above by reference.
22           2. Plaintiffs are currently pursuing a lawsuit against Defendants in this Court
23   which arises out of, relates to, or results from Defendants having engaged in
24   “recommended activities” for “covered countermeasures” during the COVID-19 global
25   pandemic and national health emergency. Plaintiffs have also alleged facts establishing
26   that Defendants are “covered persons.”
27   ///
28                                                           25
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 26 of 28 Page ID #:665



 1           3. Based on the foregoing, an actual and justiciable controversy between
 2   Plaintiffs and Defendants has arisen and now exists – whether Defendants are afforded
 3   immunity from Plaintiffs’ lawsuit pursuant to the PREP Act, and whether Plaintiffs’
 4   allegations of willful misconduct must be pursued first administratively, and then in the
 5   United States District Court for the District of Columbia. The speedy resolution of this
 6   controversy will save the parties and the Court tremendous expense, and will preserve
 7   resources.
 8           WHEREFORE, Defendants respectfully request a judicial declaration that:
 9                a. Defendants were engaged in the administration and/or use of covered
10                    countermeasures, including, without limitation, the administration and/or
11                    use of an infection control program, PPE such as masks, gloves, and gowns,
12                    symptom screening and testing, COVID-19 diagnostic testing, as well as
13                    sanitization and disinfecting procedures;
14                b. Defendants are immune from Plaintiffs’ lawsuit and claims pursuant to the
15                    PREP Act;
16                c. To the extent Plaintiffs purport to make a willful misconduct claim,
17                    Plaintiffs have failed to exhaust administrative remedies set forth in the
18                    PREP Act; and
19                d. Plaintiffs’ Complaint must be dismissed with prejudice.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                                  26
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 27 of 28 Page ID #:666



 1          Defendants further respectfully request a speedy hearing pursuant to Fed. R. Civ.
 2   P. 57 on this declaratory judgment action, that judgment be entered in Defendants’
 3   favor and against the Plaintiffs, and that Defendants be awarded their fees, expenses,
 4   and costs, and such other relief as the Court deems proper.
 5

 6   Respectfully submitted this 15th day of January, 2021.
 7

 8
                                                     Respectfully submitted,
                                                        CLARK HILL LLP
 9
                                                   By: /s/Michael P. West
10                                                       Michael P. West
                                                         Ashley A. Escudero
11                                                       CLARK HILL LLP
                                                         One America Plaza
12                                                       600 West Broadway, Suite 500
                                                         San Diego, CA 92101
13                                                       Telephone: (619) 557-0404
                                                         Facsimile: (619) 557-0460
14                                                       mwest@clarkhill.com
                                                         aescudero@clarkhill.com
15                                                       Attorneys for Defendants
                                                     Sunrise Senior Living Management,
16                                                   Inc. and Welltower OpCo Group, LLC
17

18

19

20

21

22

23

24

25

26

27

28                                                    27
      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES
                          AND COUNTERCLAIM
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
Case 8:20-cv-02250-JVS-KES Document 35 Filed 01/15/21 Page 28 of 28 Page ID #:667



 1                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 15th day of January, 2021, I will electronically file the
 3
     foregoing with the Clerk of the Court using the CM/ECF system, which will then be
 4

 5   sent Electronically to the registered participants as identified on the Notice of
 6
     Electronic Filing (NEF) and paper copies will be sent by first class mail to any counsel
 7
     of record indicated as non-registered participants.
 8

 9
     Dated: January 15, 2021                               /s/ Michael P. West
10                                                         Michael P. West
11                                                         Attorneys for Defendants,
                                                           Sunrise Senior Living Management,
12                                                         Inc. and Welltower OpCo Group, LLC
13

14   Attorney for Plaintiffs:
15   Ayman R. Mourad, Esq.
16   Alexander N. Rynerson, Esq.
     LANZONE MORGAN LLC
17   5001 Airport Plaza Dr., Suite 210
18
     Long Beach, CA 90815
     Tel: (562) 596-1700
19   Fax: (562) 596-0011
     Email: eservice@lanzonemorgan.com
20   Email: arm@lanzonemorgan.com
21   Email: asr@lanzonemorgan.com
22

23

24

25

26

27

28

                                               CERTIFICATE OF SERVICE
     261635303.v1
     ClarkHill\61560\416158\261779077.v1-1/16/21
